Case 18-24950-JAD   Doc 38   Filed 10/09/19 Entered 10/09/19 15:29:38   Desc Main
                             Document     Page 1 of 2




                                                                   FILED
                                                                   10/9/19 3:27 pm
                                                                   CLERK
                                                                   U.S. BANKRUPTCY
                                                                   COURT - WDPA
Case 18-24950-JAD   Doc 38   Filed 10/09/19 Entered 10/09/19 15:29:38   Desc Main
                             Document     Page 2 of 2
